Citation Nr: 0318355	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for laryngeal cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1943 to February 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office RO) has identified the issue on 
appeal as if it were an original claim for service connection 
for laryngeal cancer, it is clear from the record that the RO 
adjudicated the claim on a new and material basis, correctly 
noting that the veteran's original claim was denied by an 
April 1997 rating decision that was not appealed.  As a 
result of this previous final denial, the Board is also 
required to consider whether new and material evidence has 
been received pursuant to Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996), and has identified the issue on appeal to 
comport with this requirement.  


REMAND

The Board notes that the RO has provided the veteran with 
notice of the new guidelines established by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 (2002) (VCAA), in the 
August 2001 supplemental statement of the case (SSOC).  
However, recent case precedent requires that the Department 
of Veterans Affairs (VA) notify the claimant of the 
information or evidence necessary to substantiate the claim 
and inform the claimant of which evidence the VA would seek 
to provide and what evidence the claimant was to provide.  
Thus, the Board finds that this case must be remanded so that 
the RO may provide this and any other notification and/or 
development required pursuant to the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this matter is REMANDED for the 
following:

The claims folder should be reviewed to 
ensure that all VCAA notification and 
development, as required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002), have been taken 
for the claim.  The veteran and his 
representative should also be given an 
appropriate supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




